The opinion of the court was delivered by
Williams, Ch. J.
This case comes before us on exceptions taken to the decision of the county court at the trial, and also on a motion in arrest of judgment.
On the motion in arrest, which will first be noticed, our attention must be confined to the sufficiency of the indictment, as returned by the grand jury. All questions in relation to the regularity of the caption, and which may appear on the records of the county court, cannot be noticed. Criminal cases are not brought before this court by writ of error, in which the whole record is certified, but are brought here by exceptions, and only present such questions as might have been raised in the county court. When'the indictment and caption are removed into a higher court by writ of error, or certiorari, defects in the caption, as well as in the indictment, may be heard and determined. In the indictment itself the caption may be wholly omitted. This was remarked by the court in the case of State v. Gilbert, 13 Vt. 647. The caption may be amended, and entirely, changed, as was done in the case of The King v. Atkinson, as found in 1 Wms. Saund. 249, — a case which, we learn, received *75much attention, both from the bench and the bar, on account of the rank and station of the respondent, and the disastrous consequences attending upon the conviction. If, in the case before us, the whole record was presented, it would appear, at what term of the court the indictment was presented, that the grand jurors were duly impanneled, sworn and charged, &c.; and thus many of the objections would be obviated, which have been urged in argument.
To the indictment itself the first objection .urged is, that it commences, — “ The grand jurors for the people of the State of Vermont.” This is not the usual form of the commencement of indictments in this State ; but nevertheless, it maybe questioned, whether it is not more correct, than the one commonly used. The grand jurors in this State, as well as in Great Britain, are to inquire for all offences in the county, for which they are returned. 2 Hawk. P. C., c. 25, p. 299. They are to present in behalf of and for the sovereign power, which is considered as the prosecutor for all public offences; and hence the style or language of the indictment is not uniform. In England, the form is, “ The grand jurors for our Lord the King on their oaths present; in New York, “for the people ” &c.; in Massachusetts, “for the Commonwealth.” In some cases this part of the indictment is used only to designate the jury, who present, — as, “ The grand inquest of the United States for the district of Virginia ; ” — “ The grand jurors of the United States in and for the body of the district of New York ” ; — “ The grand jurors within and for the body of the county ” &c.; and this latter is the form usually adopted in this state, and in Connecticut. The better form, I think, is the one used in Georgia, found in 6 Peter’s 528, — “ The grand jurors sworn, chosen and selected for the county of — in the name and behalf of the citizens of Georgia.”
In this State, when we wish to designate the sovereign power, we usually say, — The State of Vermont; but I apprehend it is as well to designate it by the term, — The People. Proceedings to take the forfeiture of grants and charters were heretofore directed to be prosecuted in the name of The People of the State; Slade’s St. 189; and moreover, in making a record of a case arising on an indictment by a grand jury, these words might be wholly omitted; and, after the caption, which sets forth, that the grand jury were impanneled, &c., it would be sufficient to say, that it is presented, “ that ” *76A. B., &c. We cannot, therefore, attach any importance to this objection to the indictment, — considering it wholly immaterial, whether the indictment commenced by saying, The grand jurors for the county, or for the State, or for the people of the State; and that either mode would be conformable to approved forms.
The other objections to the indictment we think are of no importance. The offence is local, and must be described as committed in a particular town ; and the prosecutor is confined, in his proof, to the town, and cannot, as in other cases, prove an offence within the county; — a more particular description of the house is not required. In this particular we find the indictment is made conformable to established forms, and a conviction thereon would be a bar to any other prosecution for keeping a similar house in the same town during the time alleged in the indictment. After a careful perusal of the indictment, we see no reason to doubt its sufficiency.
The exceptions, which were taken to the charge of the court, we think were not well founded. The statute does not make the keeping a house of ill fame an offence, to depend on the motive of the person keeping it. It is immaterial, whether it is kept for pecuniary profit and gain, or for other motives, equally bad and more debasing. It is most common, that pecuniary profit and gain, in some way, is the governing motive. This motive may be inferred, as the evil intent is in other cases; but the prosecutor is not and cannot be bound to prove the actuating motive of the offender. The precedents of indictments for this offence usually state, as in this case, that it was for pecuniary profit, or gain. This, however, need not be proved. The charge of the court was.correct in this particular. We see no reason to doubt, either the sufficiency of the indictment, or the correctness of the proceedings of the county court.
Judgment must be rendered on the verdict and the sentence of the law awarded to the respondent.